DETAILED ACTION
This Final action is in response to an amendment filed 3/7/2022.  Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik et al. in US 2018/0267672 (hereinafter Wassvik) in view of Eliasson et al. in US 2007/0201042 (hereinafter Eliasson).

Regarding claim 1, Wassvik discloses an optical touch-sensitive device (Wassvik’s par. 1) comprising: an optical waveguide (Wassvik’s Fig. 3 and par. 39: panel 10) having an active area (Wassvik’s Figs. 3-4: central area) and a periphery (Wassvik’s Figs. 3-4: periphery); a set of one or more emitter couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 34, 39-41), the set of emitter couplers configured to distribute optical beams (Wassvik’s Figs. 3-
a set of one or more reflectors on the periphery (Wassvik’s Figs. 3-4 and par. 40). 
	Wassvik fail to explicitly disclose the couplers including optical structures or the set of reflectors configured to receive optical beams propagating in the waveguide via total internal reflection (TIR) and to redirect optical beams to propagate in the waveguide via TIR towards the set of detector couplers. 
However, Wassvik discloses in the background of the invention, previous optical coupling techniques such as a prism, or using lens and reflective surfaces (Wassvik’s par. 8, 69). Therefore, it would have been obvious to one of ordinary skill in the art, that Wassvik’s couplers (Wassvik’s Figs. 3-4 and par. 39-41: element 40) would include optical structures (such as a prism, lens or reflective surface per Wassvik’s par. 8, 69) in order to obtain the predictable results of optical coupling (Wassvik’s par. 39-41) by known methods (Wassvik’s par. 8, 69).
Still Wassvik fails to disclose the set of reflectors configured to receive optical beams propagating in the waveguide via total internal reflection (TIR) and to redirect optical beams to propagate in the waveguide via TIR towards the set of detector couplers. 
Nevertheless, in the same field of endeavor of optical touch panels, Eliasson discloses a set of reflectors including optical structures (Eliasson’s Figs. 1-4 and par. 58, 76: see 24 which is a reflector [optical structure]) receiving optical beams propagating in the waveguide via total internal reflection (Eliasson’s Figs. 1-4 and par. 58) and to redirect optical beams to propagate in the waveguide via TIR to a detector (Eliasson’s Figs. 1-4 and par. 58, 62-65). Thus, it would 
An optical touch-sensitive device (Wassvik’s par. 1) comprising: 
an optical waveguide (Wassvik’s Fig. 3 and par. 39: panel 10) having an active area (Wassvik’s Figs. 3-4: central area where beams 50 are propagated) and a periphery (Wassvik’s Figs. 3-4: where elements 30-40 are located); 
a set of one or more emitter couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 34, 39-41: 40 for 30a), the set of emitter couplers including optical structures (Wassvik’s Figs. 3-4 and par. 39-41: element 40 includes optical structures upon combination with par. 8, 69) configured to distribute optical beams (Wassvik’s Figs. 3-4 and par. 39-41: see 50) across the active area of the waveguide (Wassvik’s Figs. 3-4: central area) according to a predetermined pattern (Wassvik’s Fig. 2 and par. 33: grid of paths D), wherein touches on the active area disturb optical beams (Wassvik’s Fig. 1 and par. 35), the touch-sensitive device configured to determine touch events based on the disturbances (Wassvik’s par. 35-36); 
a set of one or more detector couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 35, 39-41: 40 for 30b), the set of detector couplers including optical structures (Wassvik’s Figs. 3-4 and par. 39, 41: element 40 includes optical structures upon combination with par. 8, 69) configured to redirect optical beams to one or more detectors (Wassvik’s Figs. 3-4 and par. 39, 41); and 
a set of one or more reflectors on the periphery (upon combination Wassvik’s Figs. 3-4 include reflector 24 of Eliasson’s Figs. 1-4 and par. 58, 69), the set of reflectors including optical structures (Eliasson’s Figs. 1-4 and par. 58, 69, 76: reflector) configured to receive optical beams propagating in the waveguide (Eliasson’s Figs. 1-4 and par. 58: lines from 18/22 to reflector 24 propagated through plate 12 which is equivalent to waveguide 10 of Wassvik’s Fig. 

Regarding claim 18, Wassvik discloses an optical touch-sensitive device (Wassvik’s par. 1) comprising: an optical waveguide (Wassvik’s Fig. 3 and par. 39: panel 10) having an active area (Wassvik’s Figs. 3-4: central area) and a periphery (Wassvik’s Figs. 3-4: periphery); a set of one or more emitter couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 34, 39-41: 40 for 30a), the set of emitter redirecting optical beams (Wassvik’s Figs. 3-4 and par. 39-41: see 50, 90) from one or more emitters (Wassvik’s Figs. 3-4 and par. 34, 39-41: see 30a) into the active area of the waveguide (Wassvik’s Figs. 3-4: central area); a set of one or more detector couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 35, 39-41: 40 for 30b), the set of detector couplers configured to optically couple optical beams from the active area of the waveguide to one or more detectors (Wassvik’s Figs. 3-4 and par. 39, 41); and 
a set of one or more reflectors on the periphery (Wassvik’s Figs. 3-4 and par. 40: see 70), wherein touches on the active area disturb the optical beams (Wassvik’s Fig. 1 and par. 35), and the touch-sensitive device is configured to determine touch events based on the disturbances (Wassvik’s par. 35-36). 
Wassvik fails to disclose the set of reflectors receiving optical beams propagating in the waveguide via total internal reflection from the set of emitter couplers and to redirect optical beams to propagate in the waveguide via TIR across the active area to the set of detector couplers. 
However, in the same field of endeavor of optical touch panels, Eliasson discloses a set of reflectors (Eliasson’s Figs. 1-4 and par. 58: see 24) receiving optical beams propagating in the waveguide via total internal reflection (Eliasson’s Figs. 1-4 and par. 58) from a light source coupled to a waveguide plate (Eliasson’s par. 83) and to redirect optical beams to propagate in 
An optical touch-sensitive device (Wassvik’s par. 1) comprising: 
an optical waveguide (Wassvik’s Fig. 3 and par. 39: panel 10) having an active area (Wassvik’s Figs. 3-4: central area where beams 50 are propagated) and a periphery (Wassvik’s Figs. 3-4: where elements 30-40 are located); 
a set of one or more emitter couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 34, 39-41: 40 for 30a), the set of emitter couplers configured to redirect optical beams (Wassvik’s Figs. 3-4 and par. 39-41: see 50) from one or more emitters (Wassvik’s Figs. 3-4 and par. 34, 39-41: see 30a) into the active area of the waveguide (Wassvik’s Figs. 3-4: central area); 
a set of one or more detector couplers on the periphery of the waveguide (Wassvik’s Figs. 3-4 and par. 35, 39-41: 40 for 30b), the set of detector couplers configured to optically couple (Wassvik’s Figs. 3-4 and par. 7, 39, 41: element 40 coupling light 50/90 onto detector 30b) optical beams from the active area of the waveguide to one or more detectors (Wassvik’s Figs. 3-4 and par. 39, 41); and 
a set of one or more reflectors on the periphery (upon combination Wassvik’s Figs. 3-4 include reflector 24 of Eliasson’s Figs. 1-4 and par. 58, 69), the set of reflectors configured to receive optical beams propagating in the waveguide (Eliasson’s Figs. 1-4 and par. 58: lines from 18/22 to reflector 24 propagated through plate 12 which is equivalent to waveguide 10 of Wassvik’s Fig. 3 and par. 40) via total internal reflection (Eliasson’s par. 58) from the set of emitter couplers (Eliasson’s par. 83: light emitted through plate 12 which is equivalent to light 50 

Regarding claim 3, Wassvik in view of Eliasson disclose wherein the set of reflectors comprises a reflector that spans a length of a side of the periphery (Wassvik’s Figs. 1-4: see 24). 

Regarding claim 4, Wassvik in view of Eliasson disclose wherein the set of emitter couplers consists of a single emitter coupler and the set of detector couplers consists of a single detector coupler (Wassvik’s Fig. 4: see 40). 

Regarding claim 6, Wassvik in view of Eliasson disclose wherein each side of the periphery includes an emitter coupler and a reflector (Wassvik’s Figs. 1-2, 3-4, 12 and par. 6, 56). 

Regarding claim 7, Wassvik in view of Eliasson wherein the predetermined pattern of optical beams (Wassvik’s Fig. 2 and par. 33: grid of paths D) is such that a touch of a predetermined size (Wassvik’s par. 33: smallest object that can be detected) at any location on the active area (Wassvik’s Figs. 2-4 and par. 33: central area where touch) disturbs at least one of the optical beams (Wassvik’s par. 33: spatial resolution of grid of detection lines). 

Regarding claim 13, Wassvik in view of Eliasson disclose wherein at least one of: 


Regarding claim 16, Wassvik in view of Eliasson disclose further comprising: 
an emitter array (Wassvik’s Figs. 2-4 and par. 39: see 30a) coupled to an emitter coupler of the set of emitter couplers (Wassvik’s Figs. 2-4: see 40) and configured to produce and transmit concentrated optical beams (Wassvik’s par. 34: laser light and as shown in Figs. 2-4: light before TIR propagation) to the emitter coupler (Wassvik’s Figs. 2-4: see 40). 

Regarding claim 17, Wassvik in view of Eliasson disclose wherein the one or more detectors comprise a detector array (Wassvik’s Figs. 2-4 and par. 39: see 30b) configured to receive concentrated optical beams (Wassvik’s par. 67: single detector for all light signals and as shown in Figs. 3-4 detector 30b receiving light that is coupled by 40 from multiple light beams) from a detector coupler of the set of detector couplers (Wassvik’s Figs. 2-4, 14: see 40). 

Regarding claim 20, Wassvik in view of Eliasson disclose wherein the one or more detectors comprise a detector array (Wassvik’s Figs. 2-4 and par. 39: see 30b) configured to receive concentrated optical beams (Wassvik’s par. 67: single detector for all light signals and as shown in Figs. 3-4 detector 30b receiving light that is coupled by 40 from multiple light beams) from a detector coupler of the set of detector couplers (Wassvik’s Figs. 2-4, 14: see 40), and further comprising: 
an emitter array (Wassvik’s Figs. 2-4 and par. 39: see 30a) coupled to an emitter coupler of the set of emitter couplers (Wassvik’s Figs. 2-4: see 40) and configured to produce and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wassvik in view of Eliasson as applied above, in further view of Chtchetinine et al. in US 2010/0110005 (hereinafter ‘005).
Wassvik in view of Eliasson fail to disclose wherein a subset of the reflectors includes reflectors that are discrete and dithered along a side of the periphery. However, in the related field of endeavor of optical touchscreens, ‘005 discloses wherein a subset of the reflectors includes reflectors that are discrete and dithered along a side of the periphery (‘005 Fig. 15B, 16A, 17D and par. 130-131, 138, 141: discrete reflectors 1506-1510 in three different rows on a side, random facets). Thus, it would have been obvious to one of ordinary skill in the art to use ‘005 teaching of dithered reflectors in Wassvik in view of Eliasson’s reflector (Eliasson’s Figs. 1-4: see 24) in order to obtain the benefit of a reflector along a single side still with multiple angles reflection (‘005 par. 8).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik in view of Eliasson as applied above, in view of Arnett et al. in US 2008/0278460 (hereinafter Arnett).
Wassvik in view of Eliasson fail to explicitly disclose wherein the set of emitter couplers and the set of detector couplers are arranged along a same side of the periphery and the set of reflectors is arranged along remaining sides of the periphery. 
However, in the related field of endeavor of optical touch panels, Arnett discloses wherein a set of emitters and a set of detectors are arranged along a same side of the periphery and a set of reflectors is arranged along remaining sides of the periphery (Arnett’s Fig. 2A and par. 15 and par. 15: see emitters 11 and detectors 56 on a same side and the reflectors 92 on 
the set of emitter couplers (Wassvik’s Figs. 3-4: 40 for 30a equivalent to 11 in Arnett’s Fig. 2A) and the set of detector couplers (Wassvik’s Figs. 3-4: 40 for 30a equivalent to 56 in Arnett’s Fig. 2A) are arranged along a same side of the periphery (Arnett’s Fig. 2A) and the set of reflectors is arranged along remaining sides of the periphery (Eliasson’s Figs. 1-4: see 24 equivalent to 92 in Arnett’s Fig. 2A). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik in view of Eliasson as applied above, in view of Craven-Bartle in US 2014/0253831 (hereinafter Craven).

Regarding claim 14, Wassvik in view of Eliasson fail to disclose a thin film.  However, in the same field of endeavor of couplers for optical touch panels, Craven discloses a coupler integrated into a thin film attached to a surface of the waveguide (Craven’s Fig. 15 and par. 118: coupler 14 attached to 5, 6 of panel 4).  Therefore, it would have been obvious to one of ordinary skill in the art to use Craven’s teaching in Wassvik in view of Eliasson’s couplers, in order to obtain the predictable result of the coupler mounted to direct light into the waveguide (Craven’s Fig. 15 and par. 118 and Wassvik’s Figs. 3, 9-11). By doing such combination, Wassvik in view of Eliasson and Craven disclose: 
wherein at least one of: an emitter coupler of the set of emitter couplers (Wassvik’s Figs. 3-4: see 40 equivalent to Craven’s Fig. 15: see 14), a detector coupler of the set of detector couplers (Wassvik’s Figs. 3-4: see 40 equivalent to Craven’s Fig. 15: see 14), or a reflector of 

Regarding claim 15, Wassvik in view of Eliasson and Craven disclose where a thickness of the thin film is less than or equal to 500 micrometers (Craven’s par. 118). 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to disclose or make obvious all limitations of claim 1, in addition to “wherein at least one of the set of reflectors is configured to receive optical beams propagating in the waveguide via TIR at an initial elevation angle relative to a surface of the waveguide and to redirect optical beams to propagate in the waveguide via TIR with a modified elevation angle relative to the surface”.  Dependent claims 9-12 are indicated as allowable for at least the same reason.
The closest prior to Wassvik fails to disclose these features.
Eliasson discloses the inbound and outbound angle from the reflector being preferably the same (Eliasson’s par. 14) but Eliasson fails to disclose the elevation angles being modified upon reflection as it would be necessary for claim 8.
Nor does any other prior art disclose ALL features of claim 1 in addition to the limitations of claim 8.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LILIANA CERULLO/            Primary Examiner, Art Unit 2621